Title: To Thomas Jefferson from Albert Gallatin, 15 August 1803
From: 
To: Jefferson, Thomas


          
            
              Dear Sir
            
            15th Augt. 1803.
          
          The above was delivered by Mr Broome the brother of him who was the republican Candidate for member of congress for the city last year. He has resided these twenty years in New Haven & its vicinity & is recommended by Mr Osgood. 
          With respect & attachment Your obedt. Servt.
          
            
              Albert Gallatin
            
          
        